Citation Nr: 1007424	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cardiac valvular 
disease, claimed as secondary to service-connected 
hypertension.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder. 

4.  Entitlement to service connection for diverticulitis with 
pelvic adhesions.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran is service-connected for migraine headaches, 
rated 50 percent disabling; hypertension, rated 20 percent 
disabling, and a residual scar from a cesarean section, rated 
10 percent disabling.  The Veteran has submitted a copy of a 
report of hospitalization in October 2006 at the Northeast 
Medical Center which noted that tests of her brain revealed 
"minimal chronic ischemic changes and an old right frontal 
lobe white matter infarct consistent with hypertensive 
cerebrovascular disease" and in the summary it was reported 
that she had "primary hypertension with secondary ischemic 
changes of the brain which correlate with that."  From this 
it appears that the Veteran is either seeking or may seek to 
claim service connection for cerebrovascular disease as 
secondary to her service-connected hypertension.  In either 
event, this matter is referred to the RO for clarification.  

The Veteran testified before a Decision Review Officer (DRO) 
of the RO in March 2007.  A transcript of that hearing is on 
file.  She testified that she had a total hysterectomy due to 
these adhesions wrapping around her both ovaries and both 
ovarian tubes.  Her service representative indicated that the 
Veteran might have a claim for service connection for this.  
See pages 6 and 7 of that transcript.  This matter is also 
drawn to the attention of the RO.  

The Veteran and her spouse testified at a hearing in 
Washington, D.C., in November 2009 before the undersigned 
Veterans Law Judge.  A transcript of that hearing is on file.  
The record was kept open for the Veteran to submit additional 
evidence and that evidence had been received, together with a 
waiver of initial RO consideration.  

At that Board hearing she testified that she had chronic 
kidney disease and was in Stage I and Stage II kidney failure 
due to her service-connected hypertension.  Page 6 of the 
transcript of that hearing.  A May 2009 statement from a 
private physician states that she has chronic kidney disease, 
at Stage II - III.  The Board construes this to be a claim 
for service connection for kidney disease as secondary to her 
service-connected hypertension.  This matter is also referred 
to the RO.  

Also at that hearing the Veteran and her spouse made 
reference to information from a private physician concerning 
there being a misconnection between the Veteran's brain and 
her stomach due to her past abdominal surgeries, the first of 
which was during her military service, and for which she was 
now taking anti-depressant medication.  See pages 36 through 
38 of that hearing.  This matter is also referred to the RO 
for clarification as to whether the Veteran is claiming 
service connection for a psychiatric or psycho-physiological 
disorder of some kind.  

The issue of service connection for diverticulitis with 
pelvic adhesions is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Cardiac valvular disease, manifested by tricuspid 
regurgitation, is proximately due to the Veteran's service-
connected hypertension.  

2.  Chronic disability of the knees, including arthritis, was 
not affirmatively shown to have been present during service, 
and current bilateral knee disability, including knee 
arthritis, is first shown years after service.  


CONCLUSIONS OF LAW

1.  Cardiac valvular disease, manifested by tricuspid 
regurgitation, is proximately due to service-connected 
hypertension.  38 C.F.R. § 3.310 (2009). 

2.  Disability of the knees was not incurred or aggravated in 
active service and service connection for arthritis may not 
be presumed based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims. See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice 
requirements apply to all five elements of a service 
connection claim which are: 1) veteran status; 2) existence 
of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The RO provided the Veteran with pre-adjudication VCAA notice 
by letter, dated in December 2005, prior to the June 2006 
rating decision which denied service connection for 
disability of the knees.  She was informed that VA would 
obtain VA records and records of other Federal agencies, and 
that private medical records could be submitted or VA could 
be authorized to obtain such records.  She was notified of 
the evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  

By RO letter of March 2006 the Veteran was provided notice of 
the laws and regulations governing effective dates and 
disability ratings.  This was also prior to the June 2006 
rating decision.  Also, because claims for service connection 
for disabilities of the knees are denied, no disability 
rating or effective date will be awarded and, as a result, 
there is no prejudice to the Veteran. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim. 

The Veteran twice testified in support of her claims.  All 
available service treatment records are on file.  As to this, 
she testified that there are service treatment records 
pertaining to her knees which are not on file.  However, 
information from the National Personnel Records Center (NPRC) 
indicates that the Veteran was informed by letter from the 
NPRC in November 2009 that the appropriate steps were taken 
to locate and obtain such records but the results were 
negative.  

The Veteran has submitted private clinical records.  The RO 
has obtained VA clinical records.  Further, at the two 
hearing on appeal the Veteran did not indicate that there was 
any possibility of obtaining any additional service treatment 
records, private records or VA records (other than those 
submitted after the hearing before the undersigned Veterans 
Law Judge).  Specifically, at the 2007 RO hearing it was 
stated that she had been treated by VA several times while on 
active duty and that VA did have the documentation of a 
couple of the times that she was treated and the records had 
been omitted by mistake, and that she had reviewed these 
records.  Page 8.  However, at the 2009 Board hearing the 
Veteran testified that this treatment was not documented in 
either the available service treatment records or in the 
records from the VA facility in Winston-Salem.  Page 15.  
From this most recent testimony, the Board concludes that 
there are no available records of treatment of the Veteran's 
knees by VA during her military service.  Thus, there is no 
obligation to search for such records.  

Also, the Veteran was afforded a VA orthopedic examination in 
August 2007 in conjunction with her claim for service 
connection for disorders of the knees.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

Service treatment records show that when the Veteran was 
hospitalized in October 1974 it was note that she had had a 
left laparotomy two weeks earlier in Bangkok, Thailand, for a 
ruptured left ovarian cyst, at which time an appendectomy had 
also been performed.  

The Veteran was then hospitalized in January 1975 to rule out 
endometriosis.  She had multiple gastrointestinal symptoms.  
The diagnosis was intrauterine pregnancy of 12 to 13 weeks 
gestation.  

In November 1976 there was an impression of possible spastic 
colitis.  In July 1977 she had pelvic adhesions.  In July 
1979 she complained of pain in the low back and left side.  
It was noted that she was 2 months pregnant.  

In September 1977 an inflammatory pelvic process, probably 
secondary to left adnexal adhesions, was to be ruled out.  
The Veteran was seen in February and March 1978 for possible 
pelvic adhesions.  In March 1978 it was noted that her pelvic 
pain might be related to adhesion formation of the left 
adnexal region secondary to prior surgery.  It was pointed 
out that surgery would not necessarily clear up the problem 
and, with her history of keloid formation, a laparoscopic 
evaluation was not indicated.  

The examination for service discharge found no disability of 
the Veteran's knees.  A medical history questionnaire in 
conjunction with that examination reflects no complaints of 
heart trouble, swollen or painful joints, cramps in her legs, 
bone or joint deformity, locked or trick knee, or 
gastrointestinal complaints.  

Postservice military treatment records show that in February 
1982 the Veteran had an exploratory laparotomy with left 
salpingo-oophorectomy.  It was noted that she had had a tubal 
ligation and two (2) cesarean sections and since 1981 she had 
had persistent pelvic pain.  Multiple pelvic adhesions were 
found on the left side.  She had had persistent left lower 
quadrant pain.  

In May 1982 the Veteran complained of pain in the low back 
and left side.  She reported that she had been unable to move 
the left lower extremity or bear weight on it when she had 
pain in her left side.  On physical examination her left knee 
collapsed secondary to posterior thigh pain, and there was 
positive left straight leg raising.  The assessment was left 
side and leg pain of unknown etiology.  

The Veteran was seen in April 1985 after injuring her low 
back, following which she complained of pain down the back of 
the left thigh.  The assessment was a left lumbosacral strain 
and left sciatica.  

On August 6, 1987, the Veteran complained of left knee pain.  
The pain increased with walking movements.  There was 
weakness and the knee gave out.  On examination there was 
slight left knee joint effusion.  The assessment was a left 
knee flexion strain and ligamentous strain.  Trauma of some 
sort was the more likely etiology.  In August 1988 she had 
problems in her right knee when walking up stairs or 
performing aerobics.  She had a numb feeling and pain.  She 
had pain beneath the patella.  The assessment was bursitis of 
the right knee.  

In June 1989 the Veteran had right knee pain for one month 
after a twisting and falling injury while playing volley 
ball.  After an examination the assessment was bilateral knee 
ligament laxity of the anterior cruciate ligament and right 
retropatellar pain syndrome.  Another clinical record shows 
that she had a positive patellar apprehension test, greater 
in the right knee than the left.  She had a positive Apply's 
grind test, and there was knee ligament laxity.  The 
assessments were questionable bilateral knee subluxation, and 
bilateral knee instability.  In September 1989 she wanted to 
consult a physical therapist for knee problems, such as pain 
when climbing stairs.  She had been seen in physical therapy 
in June but did not keep her re-check appointment with 
physical therapy.  

Postservice military treatment records show that in 1993 and 
1995 the Veteran was seen for a herniated disc at L4-5.  In 
1993 she used a TENS unit for back pain. In January 1994 it 
was noted that she had a history of L4-5 disc changes since 
1993, manifested by left leg changes and she had noted a 
recurrence in the right leg.  

In December 2002 and March 2004 Dr. Fowler reported that the 
Veteran had diverticulosis, which were pockets in the wall of 
the colon which could bled or become infected.  Due to this 
she was encouraged to eat plenty of fiber in her diet and 
avoid nuts, hard seeds, and popcorn.  She had one small polyp 
which the physician had removed and it was completely benign.  
She also had hemorrhoids for which she was encouraged to get 
plenty of fiber.  

Private echocardiograms in November 2005 and September 2006 
revealed, in pertinent part, mild tricuspid regurgitation.  

On VA cardiac examination in May 2006 it was reported that a 
past echocardiogram had revealed some type of leakage.  The 
examiner stated that without knowing the specific details of 
the heart valve condition he was unable to comment on whether 
it was due to the Veteran's service-connected hypertension.  

A May 2006 VA EKG revealed right atrial enlargement.  

A June 2006 left knee X-ray by the Northcross Medical Center 
was normal, without any evidence of fracture, dislocation, 
soft tissue abnormality or changes suggesting erosive or 
degenerative arthritis.  

The Veteran was hospitalized at the Northeast Medical Center 
in October 2006.  An October 2006 upper endoscopy at the 
Northeast Medical Center found very mild antral gastritis and 
possibly duodenitis.  An October 2006 abdominal CT scan found 
colonic diverticula without diverticulitis, with prominent 
muscular hypertrophy, and prominence of the gastric antrum 
which was to be correlated for possible antritis. 

A November 2006 treatment note from the Northcross Medical 
Center states that Dr. Le felt that the Veteran's 
hypertension had made her pulmonary hypertension worse as 
well as causing the more leakage of the cardiac valves.  It 
was also stated that the Veteran's 
"diverticuloses/diverticulitis" was definitely from her 
poor diet she hand and that a lack of fiber in the past and 
it may have made her adhesion pain worse.  

Records from the Northcross Medical Center show that in June 
2006 the Veteran had complaints relating to her left knee and 
in January 2007 she complained of bilateral knee pain.  X-ray 
studies of both knees in January 2007 found degenerative 
changes but no acute bony abnormality and no evidence of 
fracture or dislocation.  

In a March 2007 statement Dr. Le reported that the Veteran 
had diverticuloses that exacerbated to diverticulitis many 
times.  Upon review of her medical history, military and 
civilian, and examination and treatment history, she had had 
a total of five (5) abdominal operations, the last being a 
total hysterectomy.  She had abdominal and pelvic pain from 
adhesions and it was more likely than not that the pain 
originated form the scarring that was created from each of 
these operations.  Although she had had a total hysterectomy, 
it was at least as likely as not that the pelvic/abdominal 
pain originated form the adhesion scars in the peritoneum.  
It was also believed that her migraines triggered an 
elevation in her blood pressure, causing an adverse impact on 
her heart.  It was at least as likely as not that her leaky 
heart valve was due to her hypertension based upon the 
results of cardiac echocardiogram and cardiac ultrasound.  He 
further stated that he believed that her 
diverticuloses/diverticulitis was due to the lack of fiber 
during service and that it was at least as likely as not that 
the poor fiber diet made her adhesion pains worse.  
Throughout her military career, she had often complained of 
abdominal pain, which went undiagnosed.  It was believed that 
her symptoms during service were the early stages of 
diverticuloses.  It was also felt that her heart murmurs were 
worsened by her hypertension that was untreated for years.  

In March 2007 Dr. Fowler stated that the Veteran had pain 
from diverticulosis which had recently been diagnosed.  She 
reported that she had abdominal pain during service and, so, 
it was certainly possible that this was the beginning of the 
diverticular disease, but it would not have been detected 
unless she had a barium enema or colonoscopy at that time.  
She also had acid reflux which was an on-going problem.  

At the March 2007 DRO hearing the Veteran stated that she was 
submitting the results of echocardiograms and stress tests 
addressing her claim for heart valve leakage.  Pages 2 and 3 
of that transcript.  She testified that during service, in 
1974, in Thailand she had an exploratory laparotomy at a 
civilian hospital, at which time she was, unknown to her, 
five (5) weeks pregnant.  Since that time she has had 
abdominal problems.  She subsequently gave birth to her 
daughter via a cesarean section in which the surgical site of 
the incision was the same laparotomy scar.  She subsequently 
had additional surgery because of keloid formation and had 
scarring both inside and on the surface of her abdomen.  Many 
of these adhesions wrapped around her left ovary and left 
ovarian tube and these were surgically removed.  Also, her 
second child was delivered via a cesarean section and this 
led to even more adhesions.  Eventually, she had a total 
hysterectomy due to these adhesions wrapped around her right 
ovary and right ovarian tube.  Pages 6 and 7.  

The Veteran testified that she had first had problems with 
diverticulitis during service when in Thailand.  She wasn't 
getting enough fiber and had difficulty eating food, and also 
had a lot of constipation and left lower abdominal quadrant 
pain.  She was continuously on sick call.  She stated that 
service treatment records of these sick calls were missing 
and not on file.  However, she was never treated for 
diverticulitis during service.  Page 7.  She had a test 
performed during service but it had not shown diverticulitis 
but, rather, had revealed a viral gastric problem.  Pages 7 
and 8.  However, the problem could not be pin pointed and she 
was given medication for acid reflux.  She had not had 
treatment for her problem in the first postservice year.  
Page 8.  

The Veteran testified that during service she bruised her 
left knee in 1977 and in April 1979 she strained both knees.  
She also stated that she had been seen on November 25, 1977; 
April 20, 1979; April 25, 1979; and May 3, 1979.  Her service 
representative indicated that some of these records might be 
lost but that the Veteran indicated that she had been treated 
by VA several times while on active duty and that VA did have 
the documentation of a couple of the times that she was 
treated.  The Veteran stated that the VA records were not 
lost but were present and had been omitted by mistake, and 
that she had reviewed these records.  Page 8.  She had been 
seen on the above mentioned dates for treatment of both 
knees.  She had never had knee X-rays prior to service but 
she had continued to have chronic knee problems since 
service.  She testified that while she had been treated as a 
spouse, her records were kept separate from those of her 
husband.  She had submitted all records of her having been 
treated as a spouse.  Page 9.  

A June 2007 private MRI of the Veteran's knees revealed a 
probable small radial tear of the central body of the lateral 
meniscus in the left knee and in the right knee there was 
moderate chondromalacia patella, cartilage degenerative 
change and underlying subchondral cystic change in the 
posterior most articular surface of the medial femoral 
condyle, and evidence of degenerative change in the posterior 
horn of the medial meniscus without a definite menisceal tear 
being seen.  

A June 2007 report from Dr. Majors reflects that the Veteran 
complained of bilateral knee pain which began 20 years ago, 
which was now worse in the left knee.  X-rays revealed 
osteopenia in the left knee, as compared to the right knee; 
and bilateral patellofemoral arthrosis, greater in the left 
knee; and diffuse degenerative changes, mainly 
patellofemoral, in the right knee.  The impression was 
bilateral degenerative disease and possible small lateral 
meniscal tear and loose bodies in the left knee.  

On VA orthopedic examination in August 2007 the Veteran's 
medical records, including private medical records were 
reviewed.  It was noted that the Veteran complained of the 
onset of bilateral knee disability during service, with knee 
pain during service from running.  It was also noted that she 
had been seen during service for bilateral knee sprains.  
After a physical examination the diagnoses were 
chondromalacia patellae of the right knee, and a small radial 
tear of the lateral meniscus of the left knee with a small 
Baker's cyst.  The examiner opined that the bilateral knee 
disabilities were not caused by or a result of inservice 
injury.  It was noted that she now complaints of her knees 27 
years after her inservice injury with no VA treatment between 
service discharge and the current condition.  Thus, the 
examiner was unable to make a correlation between the current 
conditions and the service conditions due to the long time 
span with no evidence of problems.  

In August 2007 Dr. Fowler stated recently the Veteran had a 
large wad of poorly digested food in her stomach which 
suggested that her stomach was not emptying as well as it 
should.  In November 2007 Dr. Fowler stated a recent 
colonoscopy of the Veteran had found a tortuous colon and 
hemorrhoids but biopsies were negative.  It was suspected 
that her symptoms were related to colon spasm, for which 
there was no quick fix.  

On VA examination in March 2008 the Veteran related a history 
of headache related to her hypertension and a history of a 
2005 brain CT scan which reportedly disclosed something that 
could have been residuals of a small stroke, however that 
documentation was not available to the examiner.  After a 
physical examination the diagnosis was essential hypertension 
but it was also stated that there was no hypertensive heart 
disease.  

In March 2008 Dr. Fowler stated that he had treated the 
Veteran and that she had chronic recurrent left lower 
quadrant pain which the physician thought was primarily 
related to scar tissue.  She also had a spastic colon and 
diverticular disease.  In reviewing her service treatment 
records, she had had similar symptoms during service.  It was 
believed that her surgeries during service produced scar 
tissue that ultimately had made the problem worse.  Based on 
this, it was more likely than less likely that her current 
symptoms were related to the problems that she had during 
service.  Thus, she should be service-connected for any 
problems that resulted from or were associated with her 
abdominal pain and flank pain.  

In March 2009 Dr. Fowler stated that the Veteran had chronic 
abdominal pain and recurrent diverticulitis which were 
related to abdominal scar tissue.  He believed that the scar 
tissue began to be a problem when she had her first abdominal 
surgery in Thailand.  Unfortunately, further surgeries would 
likely create more scar tissue in the long-run.  

In March 2009, and again in November 2009, Dr. Le reported 
having treated the Veteran for about five (5) years.  She had 
abdominal/pelvic pain and diverticulitis, as well as mild 
valvular heart disease.  Upon review of her medical history, 
both military and civilian records, as well as examination 
and treatment history, it was found that she had had over 
five (5) operation in her abdomen, the last being a total 
hysterectomy.  It was more likely than not that she had 
adhesions due to repeatedly having abdominal surgery which 
caused her to not heal not only with scar tissue but keloids.  
She had renal insufficiency and it was definitely from 
hypertension of long duration.  The hypertension was making 
her valvular heart disease worse.  

Dr. Dorn reported in September 2009 that the Veteran related 
her abdominal symptoms back to the mid-1970s, during service 
when she had an exploratory laparotomy.  She later had repeat 
surgery for lysis of adhesions.  Since then she had had a 
variety of gastrointestinal symptoms.  It was believed that 
her symptoms were related to an underlying functional 
gastrointestinal disorder.  There might also be an element of 
gastrointestinal dysmotility.  It was impossible to know the 
exact etiology of her condition.  Still, numerous 
epidemiological and clinical studies had shown an association 
between functional gastrointestinal and motility disorders 
with gastrointestinal infection, surgical trauma, and 
psychosocial stressors.  It was therefore conceivable that 
her symptoms started while serving abroad.  

At the November 2009 Board hearing in Washington, D. C., it 
was agreed that the issues on appeal were those which are 
stated on the title page of this decision.  See pages 2 and 3 
of the transcript of that hearing.  The Veteran testified 
that a September 2006 echocardiogram from the North Cross 
Medical Center revealed cardiac regurgitation due to cardiac 
valve leakage, which was the same result found on a prior 
echocardiogram done in November 2005.  The second test also 
showed regurgitation of a pulmonary artery pressure problem.  
Page 5.  She also testified that he was in Stage I and Stage 
II kidney failure and had chronic kidney disease due to her 
service-connected hypertension.  And, it was her hypertension 
that was causing her cardiac leakage.  Page 6.  

The Veteran testified that she had requested that assistance 
of her Congressman to obtain service treatment records from 
November 1973 to July 1975 but that these records were not 
available, however a few records during that period had been 
located and were submitted at the hearing.  Pages 8 and 9.  
Also, it was stated that a new private clinical record from a 
gastroenterologist stated that after reviewing service 
treatment records the he was of the opinion that the Veteran 
developed diverticulitis overseas due to not having a proper 
diet and not getting proper medical care.  Page 10.  The 
Veteran testified that during service, while in Bangkok (at a 
private facility), she had an appendectomy when she was 
several weeks pregnant and thereafter gave birth to her first 
child on July 6, 1975, via cesarean section and to her second 
child on February 19, 1980, also via cesarean section.  Page 
12.  In February 1982 her left ovary and left ovarian tube 
were removed due to adhesions and in June 2005 she had scar 
tissue and her right ovary, with an ovarian cyst, removed due 
to adhesions.  Pages 12 and 13.  She testified that whenever 
she was cut she developed a keloidal formation resulting in 
adhesions.  It was these adhesions which had wrapped around 
her ovaries.  Also, her colon had been rerouted because of 
adhesions and this was causing diverticulitis.  Page 13.  

The Veteran, and her husband, testified that at the time of 
her original abdominal surgery in Thailand she had been in a 
private hospital at which no one spoke English and, so, there 
had been no communication with her about performing a 
laparoscopic procedure rather than the full abdominal 
incision that was performed, and upon that hospital discharge 
she had been placed upon a bus and endured a rough ride back 
to the military base, whereupon she was immediately re-
hospitalized.  Pages 13 and 14.  

The Veteran's husband testified that it was only recently, in 
2004, that the Veteran had found that the original surgery 
performed in October 1974 had been an appendectomy and that 
the service treatment records of October 1974 were the only 
records available pertaining to the initial surgery (and not 
those from the private hospital in Thailand).  Page 15.  The 
Veteran further testified that she had not been initially 
aware that she had had surgery at the private hospital in 
Thailand, until she had awoken and found that she had a large 
abdominal scar.  Page 16.  

The Veteran also testified that following her transfer from 
the private hospital in Bangkok to her military base and 
admission to a military medical facility, she transferred 
back to the U.S. was seen at a prenatal care facility at Ft. 
Sheridan at the Great Lakes Naval Base but the records from 
this facility could not be found.  She then gave birth (to 
her first child) back home in North Carolina, at which time 
she had seizures and was very seriously ill.  Page 18.  The 
Veteran agreed that during service she had had cramps, 
bloating, chills, nausea, and vomiting which caused her to be 
placed on separate rations allowing her to prepare her own 
food because her digestive system could not tolerate the food 
prepared by the military.  Page 26.  However, records of this 
were not on file.  These symptoms were the cause of her 
initial private hospitalization in Bangkok.  Page 27.  The 
Veteran agreed that service treatment records for the period 
immediately preceding November 1974 until July 1975 were not 
available, except for the recently retrieved service 
treatment records of October 1974.  Page 28.  Her 
gastrointestinal symptoms had not begun until she went to 
Thailand in about September 1974.  Pages 29 and 30.  However, 
her symptoms became much worse after her initial surgery at 
the private Thailand hospital.  Page 33.  Her service 
treatment records reflected over five times that she had E. 
coli.  Page 35.  

The Veteran testified that she used a TENS unit to attempt to 
relieve her knee pain.  She now used knee braces most of the 
time.  Page 39.  Also, she had not complained of her knees at 
her service discharge examination because she was pregnant at 
that time, and this would have precluded her from having any 
X-rays taken of her knees.  She again emphasized that she had 
sought treatment for her knees on several occasions which was 
not documented in the available service treatment records nor 
in the records from the VA facility in Winston-Salem.  Page 
40.  She had presented as a military spouse for treatment for 
knee pain August 1987, twice in June 1989, August 1989, and 
September 1989.  Page 42.  At about this time she was told 
that her knee cartilage was gone.  Page 44.  She felt that 
the onset of her knee arthritis was the result of knee 
disabilities which began during service.  Page 46.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A 
showing of inservice chronic disease requires evidence of (1) 
a sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  A 
showing of continuity of symptoms is not required when 
disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

However, not every manifestation of joint pain, abnormality 
of heart action or heart sounds, urinary findings of casts, 
or cough, in service will permit service connection for, 
respectively, arthritis, disease of the heart, nephritis, or 
pulmonary disease, first shown as a clear-cut clinical entity 
at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Analysis

Cardiac Valvular disease, manifested by tricuspid 
regurgitation, claimed as secondary to service-connected 
hypertension

Here, the 2006 VA examiner was unable to render an opinion as 
to whether the Veteran's document cardiac valvular 
regurgitation was due to her service-connected hypertension.  
However, on three (3) occasions, November 2006, March 2007, 
and March 2009, Dr. Le affirmatively and unequivocally stated 
that the Veteran's hypertension either caused or aggravated 
the Veteran's cardiac valvular regurgitation.  

So, in sum, there is undisputed evidence, from 
echocardiograms, that the Veteran now has cardiac valvular 
regurgitation and unrefuted medical opinions linking the 
cardiac valvular regurgitation to the Veteran's service-
connected hypertension.  

Accordingly, service connection for cardiac valvular disease, 
manifested by tricuspid regurgitation, claimed as secondary 
to service-connected hypertension, is warranted.  

To the extent that there may have been any failure to comply 
with the VCAA as to the claim for service connection for 
cardiac Valvular disease, manifested by tricuspid 
regurgitation, claimed as secondary to service-connected 
hypertension, because the benefit sought is granted, there is 
no prejudice to the Veteran.  

Left and Right Knees

The Board has considered the Veteran's testimony that she was 
treated knee symptoms during active service, even though not 
documented in the available service treatment records or by 
VA treatment records, together with her testimony that she 
has had continuous symptoms of knee disability since service.  

The Board must assess the competency and credibility of lay 
statements regarding inservice knee injury(ies) and knee pain 
since service.  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. 
§ 3.159(a)(1) and (2) defining, respectively, competent 
medical and lay evidence.  Where the determinative issue 
involves causation or a diagnosis, there must be competent 
evidence and, generally, lay statements are not competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent to establish a diagnosis when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis (but see 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the 
underlying medical nature of evidence has been significantly 
diluted, as in the connection between a lay account of past 
medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute medical evidence) or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information 
simply recorded by a medical examiner and unenhanced by any 
additional medical comment, and thus not adding any medico-
evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical 
condition, there is a two-step analysis, the first being 
competence and the second is credibility.  Robinson v. 
Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected 
for publication); 312 Fed.Appx. 336, 2009 WL 524737 
(C.A.Fed.).  

In the first step it must be determined whether the 
disability is simple and capable of lay observation, if so, 
it is not a medical determination requiring medical evidence 
but can be established by competent lay evidence.  Jandreau, 
Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 
C.F.R. § 3.159(a)(2).  
See Jandreau, Id., (shoulder dislocation or, in a footnote at 
page 1377, a broken leg but not a form or cancer); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994) (fall injury/trauma).  

If not, then competent medical evidence is require but if so, 
the second step is to assess credibility by weighing the 
pertinent lay evidence against the other evidence-including 
inservice records documenting inservice injury or disability, 
if any.  Robinson, Id.  The credibility of lay statements may 
not be refuted solely by the absence of corroborating medical 
evidence but this is a factor.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning 
continuity of symptoms after service, if credible, may be 
competent, regardless of the lack of contemporaneous medical 
evidence).  Other factors are the lapse of time in 
recollecting events attested to, prior conflicting statements 
as opposed to consistency with other statements and evidence, 
internal consistency, facial plausibility, bias, interest, 
and the earliest time at which corroborating lay or medical 
evidence is first shown, and statements given during 
treatment (which are usually given greater probative weight, 
particularly if close in time to the onset thereof).  

The Veteran is competent to attest to her having had knee 
pain, including during and continuous knee pain since 
service.  Thus, the credibility of her statements and 
testimony must be weighed.  

The VA examiner opined that the current knee disabilities 
were unrelated to the Veteran's military service due to the 
passage of time without corroborating evidence of pathology.  
As noted above, this is only one factor, and may not be the 
determinative factor, in assessing credibility.  However, 
here the June 2007 report of Dr. Majors clearly stated that 
the Veteran related that her bilateral knee pain began 20 
years ago.  This antedates the chronic knee pain to only 
1987, at point in time years after military service, and 
after apparent trauma of some kind in 1987, followed by 
additional trauma in 1989.  Prior to that the complaints of 
leg pain are shown to be due to sciatica, as a result of 
lumbosacral pathology.  "'Sciatic' refers to the sciatic 
nerve; sciatica is used to refer to 'a syndrome characterized 
by pain radiating from the back into the buttock and into the 
lower extremity along its posterior or lateral aspect, and 
most commonly caused by prolapse of the intervertebral disk' 
the term is also used to refer to pain anywhere along the 
course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. 
App. 326, 329-30 (1991).  Moreover, the evidence shows that 
contrary to the Veteran's testimony she has not used a TENS 
unit due to knee pain but due to the lumbosacral pathology, 
including any radicular symptoms such as sciatica.  

The Veteran's statement of the onset of chronic knee pain 
beginning in about 1987 is given greater probative weight, 
particularly when considered with the absence of 
corroborating medical or contemporaneous lay evidence of 
continuous knee symptomatology after service, and the 
evidence of postservice supervening knee injuries.  

As to the second and third circumstances, delineated in 
Jandreau, Id., when lay evidence may establish a diagnosis, 
the Veteran has not reported or testified that she was given 
a diagnosis during service of any chronic knee disability 
(the 2nd circumstance under Jandreau) nor has she described 
symptoms supported by a later diagnosis by a medical 
professional (the 3rd circumstance under Jandreau). 

Thus, the Board concludes that the Veteran's current 
disabilities of the knees are not of service origin and that 
arthritis of the knees is not shown until a number of years 
after discharge from her military service in 1979.  

Accordingly, service connection for disabilities of the knees 
is not warranted.  Since, for these reasons, the 
preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for cardiac valvular disease, manifested 
by tricuspid regurgitation, claimed as secondary to service-
connected hypertension, is granted.  

Service connection for a left knee disorder and for a right 
knee disorder is denied.  


REMAND

As to the claim for service connection for diverticulitis 
with pelvic adhesions, the Board is of the opinion that 
further evidentiary development is warranted.  In this 
regard, the Veteran testified that during service she 
underwent private hospitalization in Bangkok, Thailand, for 
abdominal complaints, after which she developed chronic 
pelvic adhesions and following which she was transferred to a 
military medical facility.  However, the Veteran has not 
identified that private medical facility and, so, the RO has 
not had the opportunity to attempt to obtain those records.  

In a March 2007 statement Dr. Le reported that the Veteran 
had diverticuloses that exacerbated to diverticulitis many 
times.  Upon review of her medical history, military and 
civilian, and examination and treatment history, she had had 
a total of five (5) abdominal operations, the last being a 
total hysterectomy.  She had abdominal and pelvic pain from 
adhesions and it was more likely than not that the pain 
originated form the scarring that was created from each of 
these operations.  Although she had had a total hysterectomy, 
it was at least as likely as not that the pelvic/abdominal 
pain originated form the adhesion scars in the peritoneum.  
He further stated that he believed that her 
diverticuloses/diverticulitis was due to the lack of fiber 
during service and that it was at least as likely as not that 
the poor fiber diet made her adhesion pains worse.  
Throughout her military career, she had often complained of 
abdominal pain, which went undiagnosed.  It was believed that 
her symptoms during service were the early stages of 
diverticuloses.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Veteran as much 
identifying information as possible 
concerning the Veteran's inservice private 
hospitalization in Bangkok, Thailand.  
This should include the name and address 
of that facility as well as the inclusive 
dates of treatment.  

Then request that she complete and return 
the appropriate releases (VA Form 21-
4142s) for the medical records of each 
private care provider since military 
service.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request for 
private treatment records is unsuccessful, 
notify the Veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2009).   

If needed, insure that any records in a 
language other than English are 
appropriately translated.  

2.  Afford the Veteran a VA examination to 
address the etiology of her claimed 
diverticulitis with pelvic adhesions.  

The examiner must have access to and review 
the claims folders for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether the current diverticulitis or 
pelvic adhesions, or both, are at least as 
likely as not related to the Veteran's 
period of service.  This should include 
addressing the contention that the 
Veteran's inservice abdominal surgery 
created adhesions causing diverticulitis 
and pelvic adhesions. 

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

3.  After the above development has been 
completed, readjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and her representative a supplemental 
statement of the case and return the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


